Case 2:20-cv-01437-ODW-AS Document 49-10 Filed 06/10/20 Page 1 of 4 Page ID #:755




                                  EXHIBIT 8


                                         45
Case 2:20-cv-01437-ODW-AS Document 49-10 Filed 06/10/20 Page 2 of 4 Page ID #:756




  Deborah S. Mallgrave
  Direct Dial: (949) 383 2790
  Direct Fax: (949) 383 2801
  DMallgrave@GGTrialLaw.com



  May 26, 2020


  VIA ELECTRONIC MAIL: ra@dallp.com

  Reed Aljian
  DAILY ALJIAN
  100 Bayview Circle, Suite 5500
  Newport Beach, CA 92660

            Re:        Sochil Martin v. La Luz Del Mundo, et al., Case No. 2:20-cv-01437

  Dear Mr. Aljian:

         We are in receipt of your letter dated May 26, 2020, discussing your request for an
  expedited Rule 26 conference. Your letter purports to respond to a scheduling request that I
  emailed on May 21, 2020 to you and counsel for other named parties in this litigation, seeking to
  meet and confer on Plaintiff’s proposed motion for an extension of time to serve Defendant La
  Luz Del Mundo (“LDM”) per Local Rule 7-3. We appreciate that you have confirmed that you
  and counsel for the other named Defendants at the firms of Werksman Jackson & Quinn and
  Brown Neri Smith & Khan are available to hold that meet and confer on Wednesday, May 27,
  2020, at 1 p.m., and look forward to that discussion.

           However, we disagree with your characterization of the requirements of Rule 26 and of
  our prior interactions, and continue to find it premature to hold a Rule 26 conference at this time.
  As of the writing of this letter, four served parties – including one of your clients – have not yet
  filed a response to Plaintiff’s complaint, and a combination of Defendant LDM’s attempts to
  evade service and circumstances precluding in-prison service due to the COVID-19 health crisis
  have impeded Plaintiff in serving that important defendant.

          As you note, Rule 26(f)(1) states that a Rule 26 conference should take place “as soon as
  practicable.” It is not practicable to proceed with a Rule 26 conference at this time. Central to
  the “spirit” of the rules of discovery are the interest in “reduc[ing] expenses, minimiz[ing] the
  burden of unnecessary discovery, and conserv[ing] judicial resources.” In re Morning Song Bird
  Food Litig., No. 12VC1592-JAH(RBB), 2013 WL 12143947 at *3 (S.D. Cal. Jan. 25, 2013).
  These goals would not be served, and Plaintiff would suffer significant burden and prejudice, if a
  Rule 26 conference and subsequent discovery were to proceed before all named defendants have
  been served and have had the opportunity to proffer any responsive pleadings or motions.
  Asking Plaintiff to engage in discovery at this date when the scope and need for that discovery
  may change in the near future is burdensome and prejudicial.


                                                       46
Case 2:20-cv-01437-ODW-AS Document 49-10 Filed 06/10/20 Page 3 of 4 Page ID #:757



  Reed Aljian
  May 26, 2020
  Page 2


           Conversely, the defendants that you represent will suffer no prejudice nor incur
  additional burden by waiting until the appropriate time to have a Rule 26 conference, which the
  May 20, 2020 Scheduling Order from the Court provides may occur as late as August of this
  year. As I stated in my May 21, 2020 email, Plaintiff does not anticipate that a Rule 26
  conference cannot occur before that date, but that it should not occur until practicable – meaning
  until all named parties have been served and have answered.

         Given that responsive pleadings not yet filed may “result in changes to the operative
  pleading,” Plaintiff is not yet on notice of the evidence that will be relevant to the subsequent
  proceedings in this case. See Zavala v. Kruse-Western, Inc. No. 199CV00239-DAD(SKO), 2019
  WL 3219254, at *2 (E.D. Cal. July 17, 2019). “It would be inefficient and cause unnecessary
  expense for the parties to engage in discovery on claims that may not survive and defenses and
  counterclaims that may not be asserted.” Content guard Holdings, Inc. v. ZTE Corp., No.
  12cv1226-CAB(MDD), 2013 WL 12072533, at 2* (S.D. Cal. Jan. 16, 2013).

          Moreover, you and other defense counsel have the power to expedite the process. Your
  firm has accepted service on behalf of and claimed to represent Defendant International Berea
  USA, yet have not filed a response on behalf of that client. It would be prejudicial to Plaintiff to
  be required to provide evidence to counsel before any responsive pleading has been filed on
  behalf of another client represented by the same counsel in the same matter.

           We have also asked you and other defense counsel to assist us in serving or seeking
  responsive pleadings from other served parties, including Defendants Gilberto Garcia Granados
  and Rahel Joaquin Garcia, but have received no response. Moreover, all parties have refused to
  assist in serving Defendant LDM, with which all currently represented defendants are associated.
  On March 23, 2020, counsel for Defendant Naasón Joaquín García refused to accept service on
  behalf of Mr. Garcia as the director of LDM, despite the fact that Mr. Garcia is currently
  incarcerated and therefore cannot accept traditional service due to the COVID-19 health crisis.
  Counsel for the remaining defendants have similarly refused to accept service on behalf of LDM,
  as have registered agents for LDM. If defendants are concerned with expediting discovery in
  this case, they could easily assist in this process. To deny Plaintiff the opportunity to move
  forward in her case while demanding that she move forward with discovery is fundamentally
  unfair and not in the spirit of the rules.

         Your letter also mentions that “Plaintiff has refused to participate in any informal
  discovery.” As you know, Rule 26(f) explicitly provides that “[a] party may not seek discovery
  from any source before the parties have conferred.” Plaintiff is under no obligation to provide
  discovery to defendants before it is timely, and such an onerous request defies notions of fairness
  and equitable administration of justice.

          With respect to Defendants Alma Elizabeth Joaquin and Adoraim Josadac Joaquin, I
  reiterate that Plaintiff stands by the claims presented against your clients in the complaint, and

                                                      47
Case 2:20-cv-01437-ODW-AS Document 49-10 Filed 06/10/20 Page 4 of 4 Page ID #:758



  Reed Aljian
  May 26, 2020
  Page 3


  that Plaintiff has probable cause for naming them as defendants. As stated in my letter of May 6,
  2020, and quoted in your letter here, the request for premature discovery with respect to two of
  your clients is improper. Your allegation that the Plaintiff’s unwillingness to engage in
  premature and improper discovery is “proof that no such facts exist” is unfounded and egregious.
  Plaintiff will, in accordance with the applicable rules of procedure, prove her claims against your
  defendants.

         We look forward to the Local Rule 7-3 meet and confer on Wednesday, and to a Rule 26
  conference at a proper date in the future when all defendants have been served and replied.


                                                    Very truly yours,




                                                    Deborah S. Mallgrave

  cc:    Joshua Robbins
         Michael Finnegan
         Jennifer Stein
         Alan Jackson
         Caleb Mason
         Michael Freedman
         Geoff Neri
         Ethan Brown




                                                     48
